DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches devices for aligning wallpaper, the prior art does not teach or suggest an apparatus for aligning wallpaper as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. In claim 1, “a first wallpaper;
                         a second wallpaper;” 
is inserted between the present lines 1 and 2 to create a new lines 2 and 3.
2. In claim 1, the “a first wallpaper” of the present line 7 is replaces with “the first wallpaper”.
3. In claim 1, the “a second wallpaper” of the line 11 is replaced with “the second wallpaper.”
4. In claim 3, the “made by elastic” of line 2 is replaced with “made from elastic”.

Authorization for this examiner’s amendment was given in an interview with Mike Cheng on 4/6/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/IAN A RUMMEL/               Primary Examiner, Art Unit 1785